--------------------------------------------------------------------------------

Exhibit 10.12

SEPARATION AGREEMENT AND FULL AND FINAL RELEASE

This agreement (Agreement) is entered into between Robert Grant (Employee) and
SunOpta, Inc.  (Company).

1. Termination of Employment Relationship.  Employee and the Company will end
their employment relationship on September 20, 2019 (the "Termination Date"). 
The Company may relieve Employee of all duties and place the Employee on
administrative leave prior to the Termination Date by providing written notice.
Employee no longer will be authorized to transact business or incur any
expenses, obligations and liabilities on behalf of the Company after the earlier
of being placed on administrative leave or the Termination Date.  Employee
acknowledges (i) receipt of all compensation and benefits due through the
Termination Date as a result of services performed for the Company with the
receipt of a final paycheck except as provided in this Agreement; (ii) Employee
has reported to the Company any and all work-related injuries incurred during
employment; and (iii) the Company properly provided any leave of absence because
of Employee's or a family member's health condition and Employee has not been
subjected to any improper treatment, conduct or actions due to a request for or
taking such leave. 

2. Consideration.  In consideration of Employee's promises in this Agreement,
and upon expiration of the revocation period so long as Employee has not
revoked, the Company will provide Employee:

A. Severance pay in the total gross amount of $325,000.00, to be paid as soon as
administratively feasible; and

B. If Employee elects COBRA, Company will pay Employer portion and COBRA fees
for medical and dental coverage for twelve (12) months. Employee is responsible
for the Employee portion of such coverage.

  C. Outplacement Benefits. Employer will provide Employee with outplacement
benefits for six (6) months through Challenger, Gray & Christmas.

  D. In addition, any shares granted as part of merit for 2019 performance will
vest.

The Company will apply standard tax and other applicable withholdings to
payments made to Employee.  Employee agrees that the consideration the Company
will provide includes amounts in addition to anything of value to which Employee
already is entitled.  The Company also will pay Employee accrued but unused
vacation regardless of whether Employee signs this Agreement.  Although the
Company is under no obligation to provide reinstatement, employment,
re-employment, consulting or other similar status, if the Company recalls
Employee within three months of termination, Employee may be obligated to repay
certain severance benefits as more fully explained in the Company Severance
Plan. 

3. Full and Final Release.  In consideration of the benefits provided by the
Company, Employee, for Employee personally and Employee's heirs, executors,
administrators, successors and assigns, fully, finally and forever releases and
discharges the Company and its affiliates, as well as their respective
successors, assigns, officers, owners, directors, agents, representatives,
attorneys, and employees (all of whom are referred to throughout this Agreement
as the "Released Parties"), of and from all claims, demands, actions, causes of
action, suits, damages, losses, and expenses, of any and every nature
whatsoever, as a result of actions or omissions occurring through the date
Employee signs this Agreement.  Specifically included in this waiver and release
are, among other things, any and all claims of alleged employment discrimination
and retaliation prohibited by Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act,
including the amendments provided by the Older Workers Benefits Protection Act,
or any other federal, state or local statute, rule, ordinance, or regulation, as
well as any claims under common law for tort, contract, or wrongful discharge.

1

--------------------------------------------------------------------------------

4. Exceptions to the Release and No Interference With Rights.  The above release
does not waive claims (i) for unemployment or workers' compensation benefits,
(ii) for vested rights under ERISA-covered employee benefit plans as applicable
on the date Employee signs this Agreement, (iii) that may arise after Employee
signs this Agreement, and (iv) which cannot be released by private agreement.
Employee understands that nothing in this Agreement (a) limits or affects
Employee's right to challenge the validity of this Release under the ADEA or the
OWBPA or (b) prevents Employee from filing a charge or complaint with or from
participating in an investigation or proceeding conducted by the EEOC, the
National Labor Relations Board, the Securities and Exchange Commission, or any
other federal, state or local agency charged with the enforcement of any laws,
including providing documents or other information,  or (c) prevents Employee
from exercising Employee's rights under Section 7 of the NLRA to engage in
protected, concerted activity with other employees, although by signing this
Agreement, Employee is waiving his right to recover any individual relief
(including any backpay, frontpay, reinstatement or other legal or equitable
relief) in any charge, complaint, or lawsuit or other proceeding brought by
Employee or on his behalf by any third party, except for any right Employee may
have to receive a payment from a government agency (and not the Company) for
information provided to the government agency.

5. Continuing Obligations. Notwithstanding the cessation of your employment and
in consideration of the payments and benefits set out in this Agreement, you
represent and warrant that you have abided by all of the obligations set out in
your Employment Agreement dated effective as of March 6, 2017 and you confirm
and agree that, the provisions of the Employment Agreement relating to
Nondisclosure of Confidential Information, Non-Competition and Non-Solicitation
obligations shall survive the cessation of your employment and the termination
of the Employment Agreement and shall be enforceable in accordance with their
terms for a period of twelve (12) months from your Termination Date. 

6. Agreement Confidentiality.  The nature and terms of this Agreement are
strictly confidential and they have not been and shall not be disclosed by
Employee at any time to any person other than Employee's lawyer or accountant, a
governmental agency, or Employee's immediate family without the prior written
consent of an officer of the Company, except as necessary in any legal
proceedings directly related to the provisions and terms of this Agreement, to
prepare and file income tax forms, or as required by court order after
reasonable notice to the Company. 

7. Cooperation.  Employee agrees to cooperate with the Released Parties
regarding any pending or subsequently filed litigation, claims or other disputes
involving the Released Parties that relate to matters within the knowledge or
responsibility of Employee.  Without limiting the foregoing, Employee agrees (i)
to meet with a Released Party's representatives, its counsel or other designees
at mutually convenient times and places with respect to any items within the
scope of this provision; (ii) to provide truthful testimony regarding same to
any court, agency, or other adjudicatory body; and (iii) to provide the Company
with notice of contact by any adverse party or such adverse party's
representative, except as may be required by law.  The Company will reimburse
Employee for reasonable expenses in connection with the cooperation described in
this paragraph.

2

--------------------------------------------------------------------------------

8. Non-Admission.  This Agreement shall not be construed as an admission by the
Company of any liability or acts of wrongdoing or unlawful discrimination, nor
shall it be considered to be evidence of such liability, wrongdoing, or unlawful
discrimination.

9. Non-Disparagement.  Except as otherwise provided in Paragraph 4 above,
Employee agrees not to make statements to clients, customers and suppliers of
the Company (or any of its affiliates) or to other members of the public that
are in any way disparaging or negative towards the Company, any of its
affiliates, or the products, services, representatives or employees of any of
the foregoing.  Nothing in this paragraph prohibits Employee from complying with
a court order or lawful subpoena.

10. Advice of Counsel, Consideration and Revocation Periods, Other Information. 
The Company advises Employee to consult with an attorney prior to signing this
Agreement.  Employee has 45 days to consider whether to sign this Agreement (the
"Consideration Period").  Employee must return this signed Agreement to the
Company's representative set forth below within the Consideration Period but not
prior to the Termination Date.  If Employee signs and returns this Agreement
before the end of the Consideration Period, it is because Employee freely chose
to do so after carefully considering its terms.  Additionally, Employee shall
have fifteen days from the date of the signing of this Agreement to revoke this
Agreement by delivering a written notice of revocation within the fifteen-day
revocation period to Jeff Gough, SunOpta, 7301 Ohms Lane Suite 600, Edina MN
55439.  If the revocation period expires on a weekend or holiday, Employee will
have until the end of the next business day to revoke. This Agreement will
become effective on the sixteenth day after Employee signs this Agreement
provided Employee does not revoke this Agreement.  Any modification or
alteration of any terms of this Agreement by Employee voids this Agreement in
its entirety. The Company has attached as Exhibit A information regarding the
group of individuals covered by the employment termination program; the
applicable eligibility factors, and the applicable time limits; a list of the
job titles and ages of all individuals eligible or selected for the employment
termination program as well as those who are not; and the applicable severance
plan. Employee agrees with the Company that changes, whether material or
immaterial, do not restart the running of the Consideration Period.  Employee
knowingly and voluntarily agrees to all of the terms set forth in this
Agreement.

11. Applicable Law and General Provisions.  This Agreement shall be interpreted
under Minnesota law.  This Agreement sets forth the entire agreement between the
parties.  Employee is not relying on any other agreements or oral
representations not fully addressed in this Agreement.  Any prior agreements
between or directly involving Employee and the Company are superseded by this
Agreement, except any prior agreements related to inventions, business ideas,
confidentiality of corporate information, and non-competition remain intact.  To
the extent of any conflict between the terms of this Agreement and the Company's
severance plan, the provisions of this Agreement shall prevail.  The provisions
of this Agreement are severable, and if any part of this Agreement except
Paragraph 3 is found by a court of law to be unenforceable, the remainder of
this Agreement will continue to be valid and effective.  The headings in this
Agreement are provided for reference only and shall not affect the substance of
this Agreement. 

3

--------------------------------------------------------------------------------

In exchange for the promises contained in this Agreement, the Company promises
to provide the benefits set forth in this Agreement.

 

Date: September 20, 2019

 

 

Jeff Gough

SunOpta

7301 Ohms Lane, Suite 600

Edina, MN 55439

 

 

/s/ Jeff Gough

Signature

Employee has read and understood this Agreement, signs this Agreement waiving
valuable rights, and acknowledges that this Agreement is final and binding. 

 

Date: September 20, 2019

Not valid if signed before Termination Date

 

Robert Grant

Name Printed

 

/s/ Robert Grant

Signature


 

4

--------------------------------------------------------------------------------